           Case 1:19-cv-11438-PBS Document 101 Filed 06/08/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

NUANCE COMMUNICATIONS, INC.,

      Plaintiff,
                                                   Case No. 1:19-cv-11438-PBS
      v.


OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

      Defendant.



                            MODIFIED SCHEDULING ORDER


       The parties’ joint proposed modifications to the February 7, 2020 Scheduling Order are

hereby granted as provided below:




   Plaintiff Nuance to serve disclosure limiting               10/16/2020
   asserted claims of Phase 1 patents to no more
   than 5 asserted claims

   Responsive to Nuance’s narrowing of the                     10/30/2020
   asserted claims, Omilia to serve updated
   invalidity contentions

   Close of fact discovery (as to all non-stayed                3/30/2021
   issues)

   Serve expert reports to Rule 26(a)(2) by the                 5/4/2021
   party with the burden of proof

   Serve responsive expert reports pursuant to                  6/1/2021
   Rule 26(a)(2) by the party without the burden
   of proof

   Close of expert discovery                                   6/29/2021
          Case 1:19-cv-11438-PBS Document 101 Filed 06/08/20 Page 2 of 2




  Deadline to file dispositive motions and                       8/24/2021
  Daubert motions

  File oppositions to dispositive motions and                    9/14/2021
  Daubert motions

  File Reply brief                                               9/30/2021

  File Surreply brief                                            10/20/2021

  Summary judgment and Daubert motion                   11/3/2021 (subject to Court’s
  hearings                                                       calendar)

  Pretrial Conference                               Week of 4/4/2022 (subject to Court’s
                                                                 calendar)

  Trial                                             Week of 4/18/2022 (subject to Court’s
                                                                 calendar)


IT IS SO ORDERED,
       6/8/2020
DATED: ______________________                  /s/ PATTI B. SARIS
                                      _____________________________________
                                                Judge Patti B. Saris
                                                United States District Court
                                                District of Massachusetts




                                                2
